           Case 4:18-cv-00356-JM Document 56 Filed 08/13/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


CYNTHIA D’ABADIE                                                 PLAINTIFF

v.                                Case No. 4:18-cv-00356-JM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT                                                     DEFENDANT


     BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO DEFENDANT’S
                     SECOND MOTION IN LIMINE

        Evidence is relevant when it has the “tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would be

without the evidence.” Fed. R. Evid. 401. Rule 402 of the Federal Rules of Evidence requires that

evidence be relevant in order to be admissible. According to Fed. R. Evid. 403, relevant evidence

may be excluded “if its probative value is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay,

waste of time, or needless presentation of cumulative evidence.”

        The Court should not make blanket exclusions of references to, as Defendant describes

them, “current events highlighting ongoing social injustices in America” and “social justice

movements such as Black Lives Matter.” The terms “social justice movement” and “social justice

organizations” are not defined by Defendant. Indeed, the only example listed is Black Lives

Matter. The Civil Rights Movement of the 1950’s and 1960’s may be considered a “social justice

movement” while the National Association for the Advancement of Colored People (NAACP)

may fit the definition of a “social justice organization.” Should there be a blanket exclusion of

any reference to them at trial?


                                                 1
          Case 4:18-cv-00356-JM Document 56 Filed 08/13/20 Page 2 of 2



       The best course is for the Court to not make any blanket exclusions of such references at

trial and to address them at a bench conference by applying Fed. R. Evid. 401-403. However,

Plaintiff does agree with Defendant that these references may be appropriate during voir dire.

       In conclusion, the Court should deny Defendant’s Second Motion in Limine.

                                             Respectfully submitted,



                                                  Shawn Childs
                                             Shawn Childs, AR 99058
                                             Lawrence A. Walker, AR 201204
                                             John W. Walker, P.A.
                                             1723 Broadway
                                             Little Rock, AR 72206
                                             501-374-3758
                                             501-374-4187
                                             schilds@gabrielmail.com
                                             lwalker@jwwlawfirm.com




                                                2
